Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 22, 2007                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  134059                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  _________________________________________                                                           Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  IN RE CAMERON MAURICE CHESTER, Minor.                                                                              Justices

  _________________________________________

  DEPARTMENT OF HUMAN SERVICES,
          Petitioner-Appellee,
  v                                                                SC: 134059
                                                                   COA: 276011
                                                                   Oakland CC
                                                                   Family Division: 06-718341-NA
  EVELYN CHESTER,
           Respondent-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 22, 2007
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 22, 2007                       _________________________________________
           s0619                                                              Clerk